             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

KIMBERLY UNDERWOOD,                       )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )       Case No. CIV-17-1303-G
                                          )
STATE OF OKLAHOMA, ex rel,                )
OKLAHOMA OFFICE OF                        )
JUVENILE AFFAIRS,                         )
                                          )
              Defendant.                  )

-and-

KIMBERLY UNDERWOOD,                       )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )       Case No. CIV-18-0325-G
                                          )
STATE OF OKLAHOMA, ex rel,                )
OKLAHOMA OFFICE OF                        )
JUVENILE AFFAIRS,                         )
                                          )
              Defendant.                  )


            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        COME NOW the parties, and hereby stipulate and agree that pursuant to Rule

41(a)(1)(A)(ii), the above captioned matter be dismissed with prejudice against the filing of

a future action thereon. Each party to bear their own fees and costs.
RESPECTFULLY SUBMITTED THIS 21st DAY OF JUNE 2019.



                        s/ Amber L. Hurst
                        Mark Hammons, OBA #3748
                        Amber L. Hurst OBA #21231
                        HAMMONS GOWENS HURST & ASSOC.
                        325 Dean A. McGee Ave.
                        Oklahoma City, Oklahoma 73102
                        Telephone: (405) 235-6100
                        Facsimile: (405) 235-6111
                        amber@hammonslaw.com
                        Attorneys for Plaintiff




                        s/ Richard N. Mann
                        (Signed by filing counsel with permission)
                        Richard N. Mann, OBA #11040
                        Lexie P. Norwood, OBA #31414
                        Assistant Attorney General
                        Oklahoma Attorney General Office
                        Litigation Division
                        313 NE 21st Street
                        Oklahoma City, OK 73105
                        (405) 521-3921
                        (405) 521-4518 (fax)
                        richard.mann@oag.ok.gov
                        lexie.norwood@oag.ok.gov
                        Attorneys for Defendant




                          2
